DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-16 of USPN 10565681. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claim 1 of USPN 10565681) and for independent claim 17 of the instant application against Claim 1 of USPN 10565681.

Claim
Application#16/789668 (Instant Application)
Claim
USPN # 10565681
1
A method of adaptive demosaicing of a mosaiced image comprising: receiving the mosaiced image having a mosaic pattern with a first color, a second color, and a third color;
1
A method of demosaicing a mosaiced image, comprising: receiving the mosaiced image having a mosaic pattern with a first, second and third color;
1
obtaining a noise level index for the mosaiced image;
1
obtaining a noise level index for the mosaiced image;
1
determining whether the noise level index is greater than a threshold value;
1
determining whether the noise level index is greater than a threshold value;


1
if the noise level index is not greater than the threshold value, then performing a bilinear demosaicing on the mosaiced image to generate a bilinearly demosaiced image; and
1
in response to the noise level index being greater than the threshold value, performing an adaptive demosaicing on the mosaiced image to generate an adaptively demosaiced image, the adaptive demosaicing including: interpolating values of a portion of unknown pixels of the first color in a horizontal or vertical direction; interpolating values of a portion of unknown pixels of the second color in a horizontal or vertical direction; and interpolating values of a portion of unknown pixels of the third color in a horizontal or vertical direction.  

1
if the noise level index is greater than the threshold value, then performing an adaptive demosaicing on the mosaiced image to generate an adaptively demosaiced image, the adaptive demosaicing comprising: interpolating values of a portion of unknown pixels of the first color in a horizontal or vertical direction; interpolating values of a portion of unknown pixels of the second color in a horizontal or vertical direction; and interpolating values of a portion of unknown pixels of the third color in a horizontal or vertical direction.

The claim of the instant application does not include performing bilinear demosaicing when a certain condition is met. However there exist cases where the certain condition will not be met and therefore the scope of both instant application and patent are obvious equivalent.




Claims 2-16 of the instant application is equivalent in scope with Claims 2-16 of USPN 10565681.

Claim
Application#16/789668 (Instant Application)
Claim
USPN # 10565681
17
A method of adaptive demosaicing of a mosaiced image comprising: receiving the mosaiced image having a mosaic pattern with at least one color;
1
A method of demosaicing a mosaiced image, comprising: receiving the mosaiced image having a mosaic pattern with a first, second and third color;
17
obtaining a noise level index for the mosaiced image;
1
obtaining a noise level index for the mosaiced image;
17
determining whether the noise level index is greater than a threshold value;
1
determining whether the noise level index is greater than a threshold value;
17
in response to the noise level index being not greater than the threshold value, performing a bilinear demosaicing on the mosaiced image to generate a bilinearly demosaiced image;
1
if the noise level index is not greater than the threshold value, then performing a bilinear demosaicing on the mosaiced image to generate a bilinearly demosaiced image; and
17
in response to the noise level index being greater than the threshold value, performing an adaptive demosaicing on the mosaiced image to generate an adaptively demosaiced image, the adaptive demosaicing including interpolating values of a portion of unknown pixels of the at least one color in a horizontal or vertical direction
1
if the noise level index is greater than the threshold value, then performing an adaptive demosaicing on the mosaiced image to generate an adaptively demosaiced image, the adaptive demosaicing comprising: interpolating values of a portion of unknown pixels of the first color in a horizontal or vertical direction; interpolating values of a portion of unknown pixels of the second color in a horizontal or vertical direction; and interpolating values of a portion of unknown pixels of the third color in a horizontal or vertical direction.

The claim of the instant application does not include the in depth details of the adaptive mosaicking algorithm of the patent cited. However adaptive mosaicking is still performed and therefore the scope of the instant application and the patent are obvious equivalent.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malvar US2005/0200733 in view of Zhao US2015/0042775 and Nguyen US2002/0167602.


As per Claim 18, Malvar teaches a method of demosaicing a mosaiced image, comprising: 
receiving the mosaiced image having a mosaic pattern with a first, second and third color; (Malvar, Paragraph [0061], Figure 2A, 260)
demosaicing the mosaiced image using a demosaicing method to generate a demosaiced image. (Malvar, Paragraph [0063], Figure 2A, 200)
Malvar does not explicitly teach selecting, from a plurality of demosaicing methods, a demosaicing method to be performed on the mosaiced image based on a noise level index of the mosaiced image; and (Zhao, Paragraph [0012], selection of demosaicing method depends on factors such as reconstruction quality under noise which is consider to be the noise level index of the mosaicked image)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhao into Malvar because by considering and selecting from a number of demosaicking methods with in mind the trade-offs of each algorithm will yield a user-desirable demosaiced data.
Zhao in view of Malvar does not explicitly teach performing processing dependent on at least one threshold value; 
Nguyen teaches performing processing dependent on at least one threshold value; (Nguyen, Paragraph [0012], performing selective compensation of a mosaic image when gradient and curvature of the first color values are below a threshold) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nguyen into Zhao in view of Malvar because by utilizing thresholds to assist in selecting compensation methodology of a mosaic image will yield a user-desirable demosaiced data.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 18.



Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malvar US2005/0200733 in view of Zhao US2015/0042775 and Nguyen US2002/0167602 as applied to Claim 18 and further in view of Tamburrino et al. US2010/0104214 hereinafter referred to as Tamburrino.


As per Claim 19, Malvar in view of Zhao and Nguyen teaches the method of claim 18, 
Malvar in view of Zhao and Nguyen does not explicitly teach wherein the mosaiced image comprises red, green and blue pixels in a Bayer pattern. 
Tamburrino teaches wherein the mosaiced image comprises red, green and blue pixels in a Bayer pattern. (Tamburrino, Paragraph [0030], [0033])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Tamburrino into Malvar in view of Zhao and Nguyen because by replacing the interpolation methodology in demosaicing of Tamburrino into the demosaicing technology will improve the final resulted demosaiced image. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 19.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Malvar US2005/0200733 in view of Zhao US2015/0042775 and Nguyen US2002/0167602 as applied to Claim 18 and further in view of Cohen et al. US2011/0273593 hereinafter referred to as Cohen.

- 20 -Allvnev I)oc ke ;o. 00203.1029 	As per Claim 20, Malvar in view of Zhao and Nguyen teaches the method of claim 18, wherein the adaptive demosaicing 
	Malvar in view of Zhao and Nguyen does not explicitly teach further comprises applying a median filter to the demosaiced image. 
	Cohen teaches further comprises applying a median filter to the demosaiced image. (Cohen, Paragraph [0061])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cohen into Malvar in view of Zhao and Nguyen because by utilizing the median filter in conjunction with the demosaicing process of Tamburrino will improve the final resulted demosaiced image.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 20.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666